Citation Nr: 1615086	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran served on active duty from August 2002 to March 2007.  His awards and decorations include the Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in January 2015 when it was remanded for additional development.  It has been returned for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The January 2015 remand requested that an opinion be obtained that addressed the etiology of the Veteran's left foot disability.  In part, the examiner was to address the Veteran's lay statements regarding the onset of his left foot disability in service and his squad leader's statements regarding foot injuries during combat.  

Also, the Board noted that the Veteran earned a Combat Infantryman Badge.  Therefore, in cases where the Veteran asserts service connection for injuries or diseases incurred in or aggravated by combat, VA shall accept lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  

In July 2015, a VA doctor reviewed the claims file.  He opined that it was less likely than not that the Veteran's left foot disability had its onset in or is related to his active service.  The rationale was that although service treatment records mentioned the Veteran's service connected right foot disability, there was no mention of a left foot disability.  07/30/15 Virtual VA entry, C&P Exam, pp. 1-2.

The examination report was returned to the examiner in order to obtain a discussion of the Veteran's reports of a left foot injury in service as well as the squad leader's statements regarding foot injuries during combat.  In an October 2015 addendum, the examiner continued to opine that it was less likely than not that the Veteran's left foot disability had its onset in service or is related to his active service.  His rationale repeated the instruction to acknowledge that statements of the Veteran and his squad leader are accurate, but without further comment on their relevancy.  The examiner then continued to state that the service treatment records were completely negative for a left foot disability.  He noted that the Veteran reported his right foot problems on the medical history he provided at discharge, but failed to mention any problems with his left foot at that time.  No further rationale was provided.  10/30/15 VBMS entry, C&P Exam, pp. 5-6.

The Board acknowledges the examiner's implication that if the Veteran reported his right foot disability during service, then he would have most likely reported any left foot disability at the same time.  However, the Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The October 2015 examiner did not provide any other rationale to explain why the Veteran's current left foot disability was not related to the in-service injury described by the Veteran.  

Therefore, a remand is necessary in order to obtain an addendum opinion that addresses whether it is as likely as not the Veteran's reported injury in service resulted in his left foot disability, even if that disability did not manifest until after service.  



Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who authored the July 2015 opinion and October 2015 addendum.  The entire file is to be reviewed, to include the statements of the Veteran regarding left foot problems in service and the statements of his squad leader as well as the examiner's previous opinions.  The examiner should answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current left foot disability had its onset in or is related to his active service?  

The opinion must be accompanied by a complete rationale.  The sole basis for any negative opinion cannot be the absence of treatment recorded in the service treatment records; the examiner must also address why the Veteran's current left foot disability is or is not the result of the injuries he describes in service even if that disability did not manifest until after service. 

If the previous examiner is unavailable, the claims file should be forwarded to another medical doctor in order to obtain the requested opinion.  A physical examination is not required unless deemed necessary by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




